Exhibit 10.20

SYMYX TECHNOLOGIES, INC. 1997 STOCK PLAN

NOTICE OF RESTRICTED STOCK BONUS AWARD

Grantee’s Name:

 

 

You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Bonus Award (the “Notice”), the Symyx Technologies, Inc. 1997 Stock Plan (the
“Plan”), as amended from time to time, and the Restricted Stock Bonus Award
Agreement (the “Agreement”) attached hereto, as follows.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

Award Number

 

 

 

Date of Award

 

 

 

Vesting Commencement Date

 

 

 

Total Number of Shares
of Common Stock Awarded
(the “Shares”)

 

 

Vesting Schedule:

Subject to the Grantee’s continued status as a Service Provider and other
limitations set forth in this Notice, the Agreement and the Plan, the Shares
will “vest” in accordance with the following schedule:

[to be determined]

For the purposes of this Vesting Schedule, “Non-GAAP EPS” shall mean the diluted
earnings per share of the Company using United States generally accepted
accounting principles, excluding acquisition-related adjustments, but after
taking into account any cash bonuses paid to the executive officers of the
Company under that certain 2007 Annual Cash Incentive Plan for Executive
Officers and any shares issued under the Plan subject to performance-based
vesting which shares have vested.

The Compensation Committee of the Company’s Board of Directors shall have the
authority to make appropriate adjustments in the revenue and Non-GAAP EPS
performance goal specified above (the “performance goals”) to reflect the impact
of any changes in accounting standards or treatments that may be required by the
Financial Accounting Standards Board after the Date of Award.  Notwithstanding
the foregoing vesting terms, the Shares shall not vest unless and until the
Compensation Committee of the Board has certified in writing that the
performance goals have been achieved.  Immediately after the Compensation
Committee determines the

1


--------------------------------------------------------------------------------


degree to which the performance goals have been met, if at all, the remaining
Restricted Shares shall be forfeited and deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of the Restricted
Shares and shall have all rights and interest in or related thereto without
further action by the Grantee.  Notwithstanding anything herein, the
Compensation Committee retains the right to reduce or eliminate any vesting of
the Award for any reason.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company.  Shares that have not vested are deemed “Restricted Shares.”  If
the Grantee would become vested in a fraction of a Restricted Share, such
Restricted Share shall not vest until the Grantee becomes vested in the entire
Share.

Vesting shall cease upon the date the Grantee ceases to be Service Provider for
any reason, including Disability.  Except as provided below, in the event the
Grantee ceases to be a Service Provider for any reason, including Disability,
any Restricted Shares held by the Grantee immediately following such termination
of the Grantee’s status as a Service Provider shall be deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
the Restricted Shares and shall have all rights and interest in or related
thereto without further action by the Grantee.  The foregoing forfeiture
provisions set forth in this Notice as to Restricted Shares shall apply to the
new capital stock or other property (including cash paid other than as a regular
cash dividend) received in exchange for the Shares in consummation of any
transaction described in Section 14 of the Plan and such stock or property shall
be deemed Additional Securities (as defined in the Agreement) for purposes of
the Agreement, but only to the extent the Shares are at the time covered by such
forfeiture provisions.  The Award shall be subject to the provisions of
Section 14 of the Plan in the event of a merger or asset sale of the Company.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.

 

Symyx Technologies, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

Title:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
WHILE THE GRANTEE IS A SERVICE PROVIDER (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE
PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE GRANTEE’S STATUS AS A SERVICE PROVIDER, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
STATUS AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

As a condition to receiving the Shares, the Grantee agrees to refrain from
making an election pursuant to Section 83(b) of the Code with respect to the
Shares.

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 11
of the Agreement.  The Grantee further agrees to the venue selection in
accordance with Section 12 of the Agreement.  The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

Dated:

 

 

Signed:

 

 

3


--------------------------------------------------------------------------------


 

Award Number:

 

 

SYMYX TECHNOLOGIES, INC. 1997 STOCK PLAN

RESTRICTED STOCK BONUS AWARD AGREEMENT


1.                                       ISSUANCE OF SHARES.  SYMYX
TECHNOLOGIES, INC., A DELAWARE CORPORATION (THE “COMPANY”), HEREBY ISSUES TO THE
GRANTEE (THE “GRANTEE”) NAMED IN THE NOTICE OF RESTRICTED STOCK BONUS AWARD (THE
“NOTICE”), THE TOTAL NUMBER OF SHARES OF COMMON STOCK AWARDED SET FORTH IN THE
NOTICE (THE “SHARES”), SUBJECT TO THE NOTICE, THIS RESTRICTED STOCK BONUS AWARD
AGREEMENT (THE “AGREEMENT”) AND THE TERMS AND PROVISIONS OF THE COMPANY’S 1997
STOCK PLAN (THE “PLAN”), AS AMENDED FROM TIME TO TIME, WHICH ARE INCORPORATED
HEREIN BY REFERENCE.  UNLESS OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE
PLAN SHALL HAVE THE SAME DEFINED MEANINGS IN THIS AGREEMENT.  ALL SHARES ISSUED
HEREUNDER WILL BE DEEMED ISSUED TO THE GRANTEE AS FULLY PAID AND NONASSESSABLE
SHARES, AND THE GRANTEE WILL HAVE THE RIGHT TO VOTE THE SHARES AT MEETINGS OF
THE COMPANY’S STOCKHOLDERS.  THE COMPANY SHALL PAY ANY APPLICABLE STOCK TRANSFER
TAXES IMPOSED UPON THE ISSUANCE OF THE SHARES TO THE GRANTEE HEREUNDER.


2.                                       TRANSFER RESTRICTIONS.  THE SHARES
ISSUED TO THE GRANTEE HEREUNDER MAY NOT BE SOLD, TRANSFERRED BY GIFT, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED OR DISPOSED OF BY THE GRANTEE PRIOR TO
THE DATE WHEN THE SHARES BECOME VESTED PURSUANT TO THE VESTING SCHEDULE SET
FORTH IN THE NOTICE.  ANY ATTEMPT TO TRANSFER RESTRICTED SHARES IN VIOLATION OF
THIS SECTION 2 WILL BE NULL AND VOID AND WILL BE DISREGARDED.


3.                                       ESCROW OF STOCK.  FOR PURPOSES OF
FACILITATING THE ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT, THE GRANTEE
AGREES, IMMEDIATELY UPON RECEIPT OF THE CERTIFICATE(S) FOR THE RESTRICTED
SHARES, TO DELIVER SUCH CERTIFICATE(S), TOGETHER WITH AN ASSIGNMENT SEPARATE
FROM CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT A, EXECUTED IN BLANK BY
THE GRANTEE WITH RESPECT TO EACH SUCH STOCK CERTIFICATE, TO THE SECRETARY OR
ASSISTANT SECRETARY OF THE COMPANY, OR THEIR DESIGNEE, TO HOLD IN ESCROW FOR SO
LONG AS SUCH RESTRICTED SHARES HAVE NOT VESTED PURSUANT TO THE VESTING SCHEDULE
SET FORTH IN THE NOTICE, WITH THE AUTHORITY TO TAKE ALL SUCH ACTIONS AND TO
EFFECTUATE ALL SUCH TRANSFERS AND/OR RELEASES AS MAY BE NECESSARY OR APPROPRIATE
TO ACCOMPLISH THE OBJECTIVES OF THIS AGREEMENT IN ACCORDANCE WITH THE TERMS
HEREOF.  THE GRANTEE HEREBY ACKNOWLEDGES THAT THE APPOINTMENT OF THE SECRETARY
OR ASSISTANT SECRETARY OF THE COMPANY (OR THEIR DESIGNEE) AS THE ESCROW HOLDER
HEREUNDER WITH THE STATED AUTHORITIES IS A MATERIAL INDUCEMENT TO THE COMPANY TO
MAKE THIS AGREEMENT AND THAT SUCH APPOINTMENT IS COUPLED WITH AN INTEREST AND IS
ACCORDINGLY IRREVOCABLE.  THE GRANTEE AGREES THAT THE RESTRICTED SHARES MAY BE
HELD ELECTRONICALLY IN A BOOK ENTRY SYSTEM MAINTAINED BY THE COMPANY’S TRANSFER
AGENT OR OTHER THIRD PARTY AND THAT ALL THE TERMS AND CONDITIONS OF THIS SECTION
3 APPLICABLE TO CERTIFICATED RESTRICTED SHARES WILL APPLY WITH THE SAME FORCE
AND EFFECT TO SUCH ELECTRONIC METHOD FOR HOLDING THE RESTRICTED SHARES.  THE
GRANTEE AGREES THAT SUCH ESCROW HOLDER SHALL NOT BE LIABLE TO ANY PARTY HERETO
(OR TO ANY OTHER PARTY) FOR ANY ACTIONS OR OMISSIONS UNLESS SUCH ESCROW HOLDER
IS GROSSLY NEGLIGENT RELATIVE THERETO.  THE ESCROW HOLDER MAY RELY UPON ANY
LETTER, NOTICE OR OTHER DOCUMENT EXECUTED BY ANY SIGNATURE PURPORTED TO BE
GENUINE AND MAY RESIGN AT ANY TIME.  UPON THE VESTING OF RESTRICTED SHARES, THE
ESCROW HOLDER WILL, WITHOUT FURTHER ORDER OR INSTRUCTION, TRANSMIT TO THE
GRANTEE THE CERTIFICATE EVIDENCING SUCH SHARES; PROVIDED, HOWEVER, THAT NO

1


--------------------------------------------------------------------------------



TRANSMITTAL OF CERTIFICATES EVIDENCING THE SHARES WILL OCCUR UNLESS AND UNTIL
THE GRANTEE HAS SATISFIED ALL TAX WITHHOLDING OBLIGATIONS (AS DEFINED IN SECTION
5(C) BELOW).


4.                                       ADDITIONAL SECURITIES AND
DISTRIBUTIONS.


(A)                                  ANY SECURITIES OR CASH RECEIVED (OTHER THAN
A REGULAR CASH DIVIDEND) AS THE RESULT OF OWNERSHIP OF THE RESTRICTED SHARES
(THE “ADDITIONAL SECURITIES”), INCLUDING, BUT NOT BY WAY OF LIMITATION,
WARRANTS, OPTIONS AND SECURITIES RECEIVED AS A STOCK DIVIDEND OR STOCK SPLIT, OR
AS A RESULT OF A RECAPITALIZATION OR REORGANIZATION OR OTHER SIMILAR CHANGE IN
THE COMPANY’S CAPITAL STRUCTURE, SHALL BE RETAINED IN ESCROW IN THE SAME MANNER
AND SUBJECT TO THE SAME CONDITIONS AND RESTRICTIONS AS THE RESTRICTED SHARES
WITH RESPECT TO WHICH THEY WERE ISSUED, INCLUDING, WITHOUT LIMITATION, THE
VESTING SCHEDULE SET FORTH IN THE NOTICE.  THE GRANTEE SHALL BE ENTITLED TO
DIRECT THE COMPANY TO EXERCISE ANY WARRANT OR OPTION RECEIVED AS ADDITIONAL
SECURITIES UPON SUPPLYING THE FUNDS NECESSARY TO DO SO, IN WHICH EVENT THE
SECURITIES SO PURCHASED SHALL CONSTITUTE ADDITIONAL SECURITIES, BUT THE GRANTEE
MAY NOT DIRECT THE COMPANY TO SELL ANY SUCH WARRANT OR OPTION.  IF ADDITIONAL
SECURITIES CONSIST OF A CONVERTIBLE SECURITY, THE GRANTEE MAY EXERCISE ANY
CONVERSION RIGHT, AND ANY SECURITIES SO ACQUIRED SHALL CONSTITUTE ADDITIONAL
SECURITIES.  IN THE EVENT OF ANY CHANGE IN CERTIFICATES EVIDENCING THE SHARES OR
THE ADDITIONAL SECURITIES BY REASON OF ANY RECAPITALIZATION, REORGANIZATION OR
OTHER TRANSACTION THAT RESULTS IN THE CREATION OF ADDITIONAL SECURITIES, THE
ESCROW HOLDER IS AUTHORIZED TO DELIVER TO THE ISSUER THE CERTIFICATES EVIDENCING
THE SHARES OR THE ADDITIONAL SECURITIES IN EXCHANGE FOR THE CERTIFICATES OF THE
REPLACEMENT SECURITIES.


(B)                                 THE COMPANY SHALL DISBURSE TO THE GRANTEE
ALL REGULAR CASH DIVIDENDS WITH RESPECT TO THE SHARES AND ADDITIONAL SECURITIES
(WHETHER VESTED OR NOT), LESS ANY APPLICABLE WITHHOLDING OBLIGATIONS.


5.                                       TAXES.


(A)                                  NO SECTION 83(B) ELECTION.  AS A CONDITION
TO RECEIVING THE SHARES, THE GRANTEE AGREES TO REFRAIN FROM MAKING AN ELECTION
PURSUANT TO SECTION 83(B) OF THE CODE WITH RESPECT TO THE SHARES.


(B)                                 TAX LIABILITY. THE GRANTEE IS ULTIMATELY
LIABLE AND RESPONSIBLE FOR ALL TAXES OWED BY THE GRANTEE IN CONNECTION WITH THE
AWARD, REGARDLESS OF ANY ACTION THE COMPANY OR ANY SUBSIDIARY TAKES WITH RESPECT
TO ANY TAX WITHHOLDING OBLIGATIONS THAT ARISE IN CONNECTION WITH THE AWARD. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY MAKES ANY REPRESENTATION OR UNDERTAKING
REGARDING THE TREATMENT OF ANY TAX WITHHOLDING IN CONNECTION WITH THE GRANT OR
VESTING OF THE AWARD OR THE SUBSEQUENT SALE OF SHARES SUBJECT TO THE AWARD.  THE
COMPANY AND ITS SUBSIDIARIES DO NOT COMMIT AND ARE UNDER NO OBLIGATION TO
STRUCTURE THE AWARD TO REDUCE OR ELIMINATE THE GRANTEE’S TAX LIABILITY.


(C)                                  PAYMENT OF WITHHOLDING TAXES. PRIOR TO ANY
EVENT IN CONNECTION WITH THE AWARD (E.G., VESTING) THAT THE COMPANY DETERMINES
MAY RESULT IN ANY TAX WITHHOLDING OBLIGATION, WHETHER UNITED STATES FEDERAL,
STATE, LOCAL OR NON-U.S., INCLUDING ANY EMPLOYMENT TAX OBLIGATION (THE “TAX
WITHHOLDING OBLIGATION”), THE GRANTEE MUST ARRANGE FOR THE SATISFACTION OF THE
MINIMUM AMOUNT OF SUCH TAX WITHHOLDING OBLIGATION IN A MANNER ACCEPTABLE TO THE
COMPANY.

2


--------------------------------------------------------------------------------



(I)                                     BY SHARE WITHHOLDING.  THE GRANTEE
AUTHORIZES THE COMPANY TO, UPON THE EXERCISE OF ITS SOLE DISCRETION, WITHHOLD
FROM THOSE SHARES ISSUABLE TO THE GRANTEE THE WHOLE NUMBER OF SHARES SUFFICIENT
TO SATISFY THE MINIMUM APPLICABLE TAX WITHHOLDING OBLIGATION.  THE GRANTEE
ACKNOWLEDGES THAT THE WITHHELD SHARES MAY NOT BE SUFFICIENT TO SATISFY THE
GRANTEE’S MINIMUM TAX WITHHOLDING OBLIGATION.  ACCORDINGLY, THE GRANTEE AGREES
TO PAY TO THE COMPANY OR ANY SUBSIDIARY AS SOON AS PRACTICABLE, INCLUDING
THROUGH ADDITIONAL PAYROLL WITHHOLDING, ANY AMOUNT OF THE TAX WITHHOLDING
OBLIGATION THAT IS NOT SATISFIED BY THE WITHHOLDING OF SHARES DESCRIBED ABOVE.


(II)                                  BY SALE OF SHARES.  UNLESS THE GRANTEE
DETERMINES TO SATISFY THE TAX WITHHOLDING OBLIGATION BY SOME OTHER MEANS IN
ACCORDANCE WITH CLAUSE (III) BELOW, THE GRANTEE’S ACCEPTANCE OF THIS AWARD
CONSTITUTES THE GRANTEE’S INSTRUCTION AND AUTHORIZATION TO THE COMPANY AND ANY
BROKERAGE FIRM DETERMINED ACCEPTABLE TO THE COMPANY FOR SUCH PURPOSE TO SELL ON
THE GRANTEE’S BEHALF A WHOLE NUMBER OF SHARES FROM THOSE SHARES ISSUABLE TO THE
GRANTEE AS THE COMPANY DETERMINES TO BE APPROPRIATE TO GENERATE CASH PROCEEDS
SUFFICIENT TO SATISFY THE MINIMUM APPLICABLE TAX WITHHOLDING OBLIGATION.  SUCH
SHARES WILL BE SOLD ON THE DAY SUCH TAX WITHHOLDING OBLIGATION ARISES (E.G., A
VESTING DATE) OR AS SOON THEREAFTER AS PRACTICABLE.  THE GRANTEE WILL BE
RESPONSIBLE FOR ALL BROKER’S FEES AND OTHER COSTS OF SALE, AND THE GRANTEE
AGREES TO INDEMNIFY AND HOLD THE COMPANY HARMLESS FROM ANY LOSSES, COSTS,
DAMAGES, OR EXPENSES RELATING TO ANY SUCH SALE.  TO THE EXTENT THE PROCEEDS OF
SUCH SALE EXCEED THE GRANTEE’S MINIMUM TAX WITHHOLDING OBLIGATION, THE COMPANY
AGREES TO PAY SUCH EXCESS IN CASH TO THE GRANTEE.  THE GRANTEE ACKNOWLEDGES THAT
THE COMPANY OR ITS DESIGNEE IS UNDER NO OBLIGATION TO ARRANGE FOR SUCH SALE AT
ANY PARTICULAR PRICE, AND THAT THE PROCEEDS OF ANY SUCH SALE MAY NOT BE
SUFFICIENT TO SATISFY THE GRANTEE’S MINIMUM TAX WITHHOLDING OBLIGATION. 
ACCORDINGLY, THE GRANTEE AGREES TO PAY TO THE COMPANY OR ANY SUBSIDIARY AS SOON
AS PRACTICABLE, INCLUDING THROUGH ADDITIONAL PAYROLL WITHHOLDING, ANY AMOUNT OF
THE TAX WITHHOLDING OBLIGATION THAT IS NOT SATISFIED BY THE SALE OF SHARES
DESCRIBED ABOVE.


(III)                               BY CHECK, WIRE TRANSFER OR OTHER MEANS. AT
ANY TIME NOT LESS THAN FIVE (5) BUSINESS DAYS (OR SUCH FEWER NUMBER OF BUSINESS
DAYS AS DETERMINED BY THE ADMINISTRATOR) BEFORE ANY TAX WITHHOLDING OBLIGATION
ARISES (E.G., A VESTING DATE), THE GRANTEE MAY ELECT TO SATISFY THE GRANTEE’S
TAX WITHHOLDING OBLIGATION BY DELIVERING TO THE COMPANY AN AMOUNT THAT THE
COMPANY DETERMINES IS SUFFICIENT TO SATISFY THE TAX WITHHOLDING OBLIGATION BY
(X) WIRE TRANSFER TO SUCH ACCOUNT AS THE COMPANY MAY DIRECT, (Y) DELIVERY OF A
CERTIFIED CHECK PAYABLE TO THE COMPANY, OR (Z) SUCH OTHER MEANS AS SPECIFIED
FROM TIME TO TIME BY THE ADMINISTRATOR.


NOTWITHSTANDING THE FOREGOING, THE COMPANY ALSO MAY SATISFY ANY TAX WITHHOLDING
OBLIGATION BY OFFSETTING ANY AMOUNTS (INCLUDING, BUT NOT LIMITED TO, SALARY,
BONUS AND SEVERANCE PAYMENTS) DUE TO THE GRANTEE BY THE COMPANY.


6.                                       STOP-TRANSFER NOTICES.  IN ORDER TO
ENSURE COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS AGREEMENT,
THE NOTICE OR THE PLAN, THE COMPANY MAY ISSUE APPROPRIATE “STOP TRANSFER”
INSTRUCTIONS TO ITS TRANSFER AGENT, IF ANY, AND, IF THE COMPANY TRANSFERS ITS
OWN SECURITIES, IT MAY MAKE APPROPRIATE NOTATIONS TO THE SAME EFFECT IN ITS OWN
RECORDS.  THE COMPANY MAY ISSUE A “STOP TRANSFER” INSTRUCTION IF THE GRANTEE
FAILS TO SATISFY ANY TAX WITHHOLDING OBLIGATIONS.

3


--------------------------------------------------------------------------------



7.                                       REFUSAL TO TRANSFER.  THE COMPANY SHALL
NOT BE REQUIRED (I) TO TRANSFER ON ITS BOOKS ANY SHARES THAT HAVE BEEN SOLD OR
OTHERWISE TRANSFERRED IN VIOLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT OR
(II) TO TREAT AS OWNER OF SUCH SHARES OR TO ACCORD THE RIGHT TO VOTE OR PAY
DIVIDENDS TO ANY PURCHASER OR OTHER TRANSFEREE TO WHOM SUCH SHARES SHALL HAVE
BEEN SO TRANSFERRED.


8.                                       RESTRICTIVE LEGENDS.  THE GRANTEE
UNDERSTANDS AND AGREES THAT THE COMPANY SHALL CAUSE THE LEGENDS SET FORTH BELOW
OR LEGENDS SUBSTANTIALLY EQUIVALENT THERETO, TO BE PLACED UPON ANY
CERTIFICATE(S) EVIDENCING OWNERSHIP OF THE SHARES TOGETHER WITH ANY OTHER
LEGENDS THAT MAY BE REQUIRED BY THE COMPANY OR BY STATE OR FEDERAL SECURITIES
LAWS:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.


9.                                       ENTIRE AGREEMENT: GOVERNING LAW.  THE
NOTICE, THE PLAN AND THIS AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR
ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE GRANTEE
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO
THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND
THE GRANTEE.  THESE AGREEMENTS ARE TO BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF CALIFORNIA TO THE
RIGHTS AND DUTIES OF THE PARTIES.  SHOULD ANY PROVISION OF THE NOTICE OR THIS
AGREEMENT BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE, THE OTHER PROVISIONS
SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.


10.                                 CONSTRUCTION.  THE CAPTIONS USED IN THE
NOTICE AND THIS AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE DEEMED A
PART OF THE AWARD FOR CONSTRUCTION OR INTERPRETATION.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL
SHALL INCLUDE THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE
EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


11.                                 ADMINISTRATION AND INTERPRETATION.  ANY
QUESTION OR DISPUTE REGARDING THE ADMINISTRATION OR INTERPRETATION OF THE
NOTICE, THE PLAN OR THIS AGREEMENT SHALL BE SUBMITTED BY THE GRANTEE OR BY THE
COMPANY TO THE ADMINISTRATOR.  THE RESOLUTION OF SUCH QUESTION OR DISPUTE BY THE
ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL PERSONS.


12.                                 VENUE.  THE PARTIES AGREE THAT ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THE NOTICE, THE PLAN OR THIS
AGREEMENT SHALL BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA (OR SHOULD SUCH COURT LACK JURISDICTION TO HEAR SUCH

4


--------------------------------------------------------------------------------



ACTION, SUIT OR PROCEEDING, IN A CALIFORNIA STATE COURT IN THE COUNTY OF SANTA
CLARA) AND THAT THE PARTIES SHALL SUBMIT TO THE JURISDICTION OF SUCH COURT.  THE
PARTIES IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THE PARTY MAY HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH COURT.  IF ANY ONE OR MORE PROVISIONS OF THIS
SECTION 10 SHALL FOR ANY REASON BE HELD INVALID OR UNENFORCEABLE, IT IS THE
SPECIFIC INTENT OF THE PARTIES THAT SUCH PROVISIONS SHALL BE MODIFIED TO THE
MINIMUM EXTENT NECESSARY TO MAKE IT OR ITS APPLICATION VALID AND ENFORCEABLE.


13.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON
PERSONAL DELIVERY, UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY RECOGNIZED
EXPRESS MAIL COURIER SERVICE OR UPON DEPOSIT IN THE UNITED STATES MAIL BY
CERTIFIED MAIL (IF THE PARTIES ARE WITHIN THE UNITED STATES), WITH POSTAGE AND
FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS SHOWN IN THESE
INSTRUMENTS, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING
FROM TIME TO TIME TO THE OTHER PARTY.


END OF AGREEMENT

5


--------------------------------------------------------------------------------


EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,                          hereby sells, assigns and transfers
unto                                       ,                           
(              ) shares of the Common Stock of Symyx Technologies, Inc., a
Delaware corporation (the “Company”), standing in his name on the books of, the
Company represented by Certificate No.                                   
herewith, and does hereby irrevocably constitute and appoint the Secretary of
the Company attorney to transfer the said stock in the books of the Company with
full power of substitution.

DATED:

 

 

 

 

 

 

 

 

 

 

 

 

[Please sign this document but do not date it.  The date and information of the
transferee will be completed if and when the shares are assigned.]

1


--------------------------------------------------------------------------------